MEMORANDUM**
Gregory Nemitz appeals pro se from the district court’s dismissal of his complaint for failure to state a claim in his action seeking a declaratory judgment concerning alleged private property on the asteroid 433, “EROS.” We affirm for the reasons stated by the district court in its order dismissing the complaint, filed on April 26, 2004.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Nemitz's pending motions to convene an Article III court and to file an amicus brief are denied.